Citation Nr: 1454604	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  11-21 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than May 11, 2010, for the granting of service connection for tinnitus.

2.  Entitlement to an effective date earlier than May 11, 2010, for the granting of service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant had active service in the US Army from April 1981 to April 1983, and in the US Air Force from June 1985 to August 1989.  He also served in the Missouri Air National Guard from April 1994 to June 1995.  He had noncontinuous service in the Air Force from November 2001 to June 2002, December 2002 to June 2003, July 2003 to November 2003, January 2005 to September 2005, November 2007 to September 2008, and November 2008 to April 2009.  He retired from the US Air Force on October 1, 2009.  

This matter comes before the Board of Veterans' Appeals (Board), from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In January 2011, the RO granted service connection for tinnitus and assigned an effective date of May 11, 2010.  In March 2011, the RO granted service connection for sleep apnea and assigned an effective date of May 11, 2010.  The appellant appealed the effective date assigned.

In April 2013, the veteran testified at a hearing before the Board at the RO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge (VLJ) noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim for extended education benefits, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2014) and that the Board can go forward on the claim based on the current record. 


FINDINGS OF FACTS

1.  The RO received the appellant's original claim for service connection for tinnitus and sleep apnea on May 11, 2010.  Service connection was granted for tinnitus in a rating action issued in January 2011; service connection was granted for sleep apnea in a rating action issued in March 2011.  

2.  There was no formal or informal claim for service connection for tinnitus or sleep apnea prior to May 11, 2010.   


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date earlier than May 11, 2010, for the award of service connection for tinnitus are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.157, 3.159, 3.160, 3. 400 (2014).

2.  The criteria for the assignment of an effective date earlier than May 11, 2010, for the award of service connection for sleep apnea are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.157, 3.159, 3.160, 3. 400 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As to VA's duty to assist, the Board thus finds that all pertinent treatment and examination records have been obtain and thus there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2014), or 38 C.F.R. § 3.159 (2014), and that the appellant will not be prejudiced by the Board's adjudication of his claim.

B.  Laws and Regulations

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).  Unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a) (West 2002).

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2) (2014).

C.  Facts and Discussion

The appellant's last period of continuous active service ended on August 15, 1989.  The record reflects that the appellant's last period of active reserve service ended on April 10, 2009.  He retired from the US Air Force on October 1, 2009.  

Approximately eight months after he retired from service, and over a year after he finished his last period of active reserve service, the appellant filed a formal claim for service connection for tinnitus and sleep apnea.  The claim was received at the RO on May 11, 2010.  The RO subsequently granted service connection for tinnitus in January 2011 and for sleep apnea in March 2011.  The RO established an effective date for both disabilities of May 11, 2010, the date of receipt of his formal claim for service connection.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a), 3. 400 (2014).  The appellant filed an April 2011 notice of disagreement (NOD) regarding the effective date assigned.  The appellant contends that the effective date assigned for the award of service connection for sleep apnea and tinnitus is incorrect, contending that his service-connected disabilities have been disabling since the appellant ended his reserve service in April 2009.  

In order for the appellant to be entitled to an earlier effective date, the Board must determine whether the claims folder contains any prior informal claim for benefits for service connection for tinnitus and sleep apnea between the time of the discharge from service on April 10, 2009, and the current May 11, 2010, effective date now assigned. 38 C.F.R. §§ 3.1(p), 3.155(a) (2014); Lalonde v. West, 12 Vet. App. 377, 382 (1999).

At the outset, there is no evidence that a claim for service connection for tinnitus or sleep apnea was received within one year after the appellant's separation from active military service in April 2009, so the effective date cannot be the day following his separation from service.  38 C.F.R. § 3.400(b)(2) (2014).

The appellant has testified before an RO Hearing Officer and the Board that he met with a VA benefits counselor shortly after he was released from his last period of active duty; however, the appellant twice admitted that he did not file his claim for benefits until May 2010.  He has claimed that he did not know the rules and regulations regarding the assignment of effective dates and has asked that this not be held against him.  VA, however, is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  In addition, the claims folder contains no other communication from the appellant or his representative indicating an intent to seek service connection for tinnitus and sleep apnea from April 10, 2009, until May 11, 2010.  38 C.F.R. §§ 3.1(p), 3.155(a) (2014).

The general rule is that the effective date of an award of a claim is the date of receipt of the application or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).  Here, the date of claim is more than one year after the Veteran's last period of active service.  Thus May 11, 2010, is the earliest effective date possible.  Therefore, the claim for an effective date earlier than May 11, 2010, for the award of service connection for sleep apnea and tinnitus must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014).


ORDER

Entitlement to an effective date earlier than May 11, 2010, for the granting of service connection for tinnitus is denied.

Entitlement to an effective date earlier than May 11, 2010, for the granting of service connection for sleep apnea is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


